[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT                      FILED
                     ________________________          U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                             January 23, 2007
                            No. 06-12892                  THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

                   D. C. Docket No. 04-00276-CR-1-1

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

DERRICK OWENS,

                                                         Defendant-Appellant.



                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                           (January 23, 2007)

Before ANDERSON, CARNES and BARKETT, Circuit Judges.

PER CURIAM:
      Derrick Owens was convicted by a jury of bank robbery, in violation of 18

U.S.C. § 2113(a). After we vacated Owens’ first sentence and remanded the case

back to the district court in light of the Supreme Court’s decision in Booker,1

United States v. Owens, No. 05-10401 (11th Cir. Jan. 24, 2006), the district court

sentenced him to 225 months in prison. Owens’ sole contention in this appeal is

that his 225-month prison sentence is unreasonable.

      “In reviewing the ultimate sentence imposed by the district court for

reasonableness, we consider the final sentence, in its entirety, in light of the

[section] 3553(a) factors.” United States v. Martin, 455 F.3d 1227, 1237 (11th Cir.

2006). Our reasonableness review is deferential, and the burden of proving that the

sentence is unreasonable in light of the record and the section 3553(a) factors rests

on the party challenging the sentence. United States v. Wilks, 464 F.3d 1240, 1245

(11th Cir.), cert. denied, 2006 WL 3064949 (U.S. Nov. 27, 2006).

      Owens contends that his sentence was unreasonable because his robbery

attempt was “inept,” his prior convictions were not as serious as those for most

career offenders, he was suffering from depression when he robbed the bank, and

his sentence was disproportionate to what he would have received in state court for

a similar crime. To the extent this mitigation evidence was relevant to the section



      1
          United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005).

                                                2
3553(a) factors, the district court stated that it considered the evidence in

determining Owens’ sentence. However, the court also said it must consider

Owens’ “bad” sixteen-year criminal history (multiple convictions for car theft,

armed robbery, and possession of crack cocaine with the intent to distribute), 18

U.S.C. § 3553(a)(2)(C) (the court must consider “the need for the sentence

imposed . . . to protect the public from further crimes of the defendant”), his death

threat to the teller during the bank robbery, his high-speed car chase in a stolen

vehicle after he was found by the police, his perjured testimony that two

kidnappers forced him to rob the bank, id. § 3553(a)(1) (the court must consider

“the nature and circumstances of the offense and the history and characteristics of

the defendant” and “the need for the sentence imposed to reflect the seriousness of

the offense [and] to promote respect for the law”), and the advisory guideline range

(which called for a prison sentence of between 210 and 240 months), id. §

3553(a)(4) (the court must consider “the sentencing range established . . . by the

Sentencing Commission”).

      Owens has not shown that, given the seriousness of his crime, the breadth of

his criminal history, and the advisory guideline range, his 225-month prison

sentence was unreasonable. We therefore AFFIRM the district court’s judgment of

sentence.



                                            3